      Case 1:12-cv-05126-ALC-KNF Document 519 Filed 03/26/19 Page 1 of 1
                                                                                      USDCSDNY
                                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                                          ELECffiONlCALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                         DOC#:            ,
----------------------------------------------------------------------------------X   DATE FILE~: 5-/2     ~ //9
IN RE: TERM COMMODITIES COTTON
FUTURES LITIGATION,

THIS DOCUMENT RELATES TO ALL
MEMBER CASES OF THIS ACTION:                                                                  ORDER

12 Civ.   5126                                                                        12 CV 5126 (ALC) (KNF)
12 Civ.   5269
12 Civ.   5334
12 Civ.   5380
12 Civ.   5563
12 Civ.   5732
_________________x
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

          The above-captioned action has been referred to the undersigned for general pretrial

supervision, including settlement. Should the parties wish to have the Court convene a settlement

conference, they shall submit to the Court, on or before March 29, 2019, three dates on which all

parties are available to participate in the conference.

Dated: New York, New York                                    SO ORDERED:
       March 25, 2019

                                                             KEVIN NATHANIEL FOX
                                                             UNITED STATES MAGISTRATE JUDGE
